Title: To Thomas Jefferson from William Carmichael, 24 July 1788
From: Carmichael, William
To: Jefferson, Thomas


          
            
              Dear Sir
            
            Madrid 24th July 1788
          
          I received this day from Mr. Young Your Excellency’s letter of the 3d Ultimo. The detention of that Gentleman on the road was much longer than he expected. I am happy to find that you have succeeded in making arrangements for our future support. As soon as I have examined the State of my accounts with Congress, I shall transmit to you the Amount of the ballance due me and draw in the manner you direct for what may be necessary for my support here. Ere this you will have received from Mr. Symonds the Cypher left with me by Mr. Barclay. In the one you sent me I have equal difficulty to distinguish the Letters you mention. I find that 1360 instead of 1363 has been appropriated to the signification of the latter. I have corrected this error so that  I hope we shall soon come to a perfect good understanding. I did not draw upon Mr. Littlepage because I understood you was absent and that he was in such distressed circumstances, as to be constrained to quit Paris; I think I mentioned the latter Circumstance in one of my last Letters. However as he hath expressed a concern that I have not done this, I shall next post take the Liberty of inclosing you a letter for him and two sets of Exchange for the amount of what he himself acknowledges to have received in his Letter of the 3d of Novr. 1787 which you transmitted me in the Month of December: at the same time as you must know his situation much better than I can do, I beg you to act in consequence, for it is by no means my wish to distress him.
          I have repeatedly applied to Campomanes who continues to talk of the Canal in question as a visionary Project. I wrote to a friend at Cadiz to question Mr. Ulloa on the same subject, but as yet I have no satisfactory answer […] If the survey exists you may be assured that I will endeavour to have a copy. My last Letters from America (not official) dated the 26th of May confirm what you have been so good to mention in yours, since the date of which you have seen the accession of Maryland by a great Majority to the Constitution. Our Connections with this Country become more evident daily. You will have heard of the distruction of New Orleans by fire. It was so instantaneous that Little could be saved from the flames. I am informed that a Famine was apprehended in consequence and that a vessel was dispatched to Mr. Gardoqui for supplies of all kinds from North America. I have lately received letters from Algiers. It seems the Prime Minsiter has fallen a victim to his Ambition or riches, having been strangled by the Deys Order: He is succeeded by the Minister of Marine. The Regency seems disposed to quarrel with France I suppose with a view to exact a large sum of Money. Fifteen of our Unfortunate Countrymen survive, the Same allowance is continued to them, which I informed you I had authorized in the commencement of their Captivity and which Mr. Lamb confirmed. These Advances have been hitherto made by the Agents of this Court. I wish to know the Sentiments of Congress on the Subject and if practicable to be enabled to pay the Advances made hitherto. If your sentiments coincide with mine, I beg you to employ your Influence not only to refund the advances made, but to procure some little mark of notice to those who have behaved in a friendly manner to our distressed Countrymen. Dn. Miguel de Lardizabal dined with me on Saturday in Company with the first Under Secretary  of State the Chevalier de Otamende and Andeaga who has in the same department the Correspondence with the Barbary States. Lardizabal always mentions you with the highest respect and some time ago spoke to me of the commission you had given him as difficult to execute: I shall remind him of it and engage him to write you on the Subject. I reserve for another occasion many particulars which I have not now leisure to communicate in the proper Manner and I intreat you to have the goodness to continue a correspondence which every day must become more interesting, If I can be allowed to be a judge of the designs of our³ Enemies and of those of the House of Bourbon with which they now find we are perfectly united. I have the honor to be with the highest respect Yr Exclys Most Obedt. & Obliged Hble Sevt,
          
            
              Wm. Carmichael
            
          
        